Title: To James Madison from Joseph Thomas, 5 March 1811 (Abstract)
From: Thomas, Joseph
To: Madison, James


5 March 1811, Malta. “During a residence of ten Years, in this Island, as Garrison Surgeon I have had frequent opportunities of knowing & attending professionally, many of your Excellencys Countrymen.… The purport of my writing to your Excellency, at this time is to acquaint of Mr. Payne’s state of health.” For some time Payne has been in “a most dangerous state, of nervous instability, attended with great general debility.” Mr. Moore, in whose house Payne has resided, has done all he could, and “the only alternative left, was the sending him home to his native Country, & air, for a change.” Makes this statement in justice to Payne and to explain why he leaves his public post without first communicating with his government, “a delay which in this instance might be attended with fatal consequences.”
